DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17th, 2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on August 17th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on August 17th, 2021 is acknowledged and isanswered as follows. 

Applicant argues that “the layers 221, 222 and the first conductive layer 230 (coil in Su are insulated from each other by the insulation layer 270 and as such the coil and the impurity layer in Su are not electrically connected to each other” and that the combining Su with Sadaharu would not have resulted a configuration as recited in claim 11 (see Applicant’s argument and pgs. 9-10). The Examiner respectfully disagrees because claim 11 does not recite “the coil” and “the impurity layer” are electrically connected to each other. Furthermore, according to the Applicant’s Fig. 7, diffusion layer 58 is formed in the support portion 5 and the diffusion layer 58 is not part of the first wiring 21. Therefore, Neither Sadaharu nor Su needs to disclose the coil and the impurity layer are electrically connected to each other. 
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites the limitation “wherein the first connection portion is formed with a first wiring which includes an impurity” in lines 10-11. It is unclear to the Examiner how can the first wiring includes an impurity when Applicant’s disclosure described diffusion layer 58 is not part of the first wiring 21 in Fig. 7.
Claims 12-13, 17-18, 20-21 and 23 are being rejected for being depended on claim 11 for having the above issue being incorporated into the claims.   
Claim 14 recites the limitation “wherein the first connection portion is formed with a first wiring which includes an impurity” in lines 10-11. It is unclear to the Examiner how can the first wiring includes an impurity when Applicant’s disclosure described diffusion layer 58 is not part of the first wiring 21 in Fig. 7.  
Claims 15-16 are being rejected for being depended on claim 14 for having the above issue being incorporated into the claims.  
Claim 19 recites the limitation “wherein the first connection portion is formed with a first wiring which includes an impurity” in lines 9-10. It is unclear to the Examiner how can the first wiring includes an impurity when Applicant’s disclosure described diffusion layer 58 is not part of the first wiring 21 in Fig. 7.  
Claim 22 recites the limitation “wherein the first connection portion is formed with a first wiring which includes an impurity” in lines 13-14. It is unclear to the Examiner how can the first wiring includes an impurity when Applicant’s disclosure described diffusion layer 58 is not part of the first wiring 21 in Fig. 7.   
Claims 24-27 are being rejected for being depended on claim 22 for having the above issue being incorporated into the claims.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 17-18, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/109170 (using SADAHARU et al. (Pub. No.: US 2016/0105090 A1 as English translation), hereinafter as Sadaharu, and further in view of Su et al. (Pub. No.: US 2015/0183632 A1), hereafter as Su.

    PNG
    media_image1.png
    971
    1110
    media_image1.png
    Greyscale

Regarding claim 11, Sadaharu discloses an actuator device in Figs. 1-4 comprising: a frame (fixed frame 12) (see Fig. 1 and [0038]); a support portion (outside section 14a of movable frame 14) formed in a frame shape and located at the inside of the frame (see Fig. 1 and [0037-0039]); a movable portion (inside section 14b) located at the inside of the support portion (see Fig. 1 and [0039-0040]]); a coil (drive coil 20) disposed at the movable portion (see Fig. 1 and [0043-0044]); a first connection portion (torsion bar 24) which connects the movable portion to the support portion so that the movable portion is swingable (see Fig. 1 and [0043]); and a second connection portion 
 (portion of conductor 32a on torsion bar 24 and inside section 14b) which include a semiconductor material (silicon material), and wherein the first wiring is electrically connected to the coil (conductor 32a connecting to drive coil 20) (see Figs. 1, 3 and [0045], [0049]), wherein the first wiring includes a first portion (a portion of conductor 32a on torsion bar 24 as shown in Fig. 1 above) located at the first connection portion and a second portion (another portion of conductor 32a at inside section 14b as shown in Fig. 1 above) located at the movable portion, and wherein the coil is made of a metal material (coil 20 is made of Cu or Au) and is electrically connected to the second portion of the first wiring (connecting to conductor 32a) (see [0058]).
Sadaharu fails to disclose the first connection portion includes an impurity layer of a first conductivity type. 
Su discloses an actuator device comprising a movable portion (movable mass 220) (see Fig. 5A and [0037]), a support portion (anchors 240/250) and a first connection portion (first springs 260/262) which connects the movable portion to the support portion so that the movable portion is swingable (see Fig. 5A and [0040-0042]), wherein the first connection portion is formed with a first wiring (first end 230a) which includes an impurity layer of a first conductivity type (N-type semiconductor layer 2223) and a region of a second conductivity type (P-type semiconductor layer 2213) (see Fig. 5B and [0040-0041]).  
The first connection portion of Sadaharu (torsion bars 24) being modified to formed from material of first spring 260/second spring 262 of Su to include N-type 
Regarding claim 12, the combination of Sadaharu and Su discloses an actuator device according to claim 11, wherein the first connection portion includes a region of a second conductivity type (torsion bar 24 of Sadaharu being modified to have P-type semiconductor layer 2213 of Su) (see Figs. 1, 3 of Sadaharu, Fig. 5B of Su and [0040]).
Regarding claim 13, the combination of Sadaharu and Su discloses an actuator device according to claim 11, wherein a second wiring (portion of external-connection conductor 32b that on the outside section 14a) formed of a metal material (part of metal forming coil 20 including Cu or Au) is provided on the support portion and the second connection portion and the first wiring and the second wiring are electrically connected to each other (both conductor 32a and 32b electrically connected) (see Sadaharu, Fig. 1 and [0054-0058]).
Regarding claim 17, the combination of Sadaharu and Su discloses an actuator device according to claim 11, wherein the second wiring includes a widened portion at 
Regarding claim 18, the combination of Sadaharu and Su discloses an actuator device according to claim 11, wherein an end on a side of the movable portion in the first connection portion increases in width as it approaches the movable portion (torson bar 24 has its width larger at the region connecting with the inside section 14b than it width at the middle section) (see Fig. 1 of Sadaharu).
Regarding claim 20, the combination of Sadaharu and Su discloses an actuator device according to claim 11, wherein the actuator device is configured such that the movable portion swings at resonance frequency thereof (movable section 14b can be configured to move at certain resonance frequency) (see Sadaharu and Fig. 1).
Regarding claim 21, the combination of Sadaharu and Su discloses an actuator device according to claim 13, wherein a total length of the second wiring is longer than a total length of the fist wiring (portion of conductor 32a can be selected as first wiring and the portion of conductor 32b can be selected as second wiring for having larger length than the portion of conductive 32a) (see Sadaharu and Fig. 1).
Regarding claim 23, the combination of Sadaharu and Su discloses an actuator device according to claim 13, wherein the first wiring and the second wiring are electrically connected to each other via a metal layer (conductor 32a and 32b are connected through metal layer that is same material to make coil 20) (see Sadaharu and [0045], [0056-0058]).

Allowable Subject Matter
Claims 14-16, 19, 22, and 24-27 would be allowed over prior art of record if rewritten to overcome the 112 rejections as set forth in the office action. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the first wiring includes a first portion located at the first connection portion and a second portion located at the support portion and the first wiring is electrically connected to the second wiring at the second portion as recited in claim 14; wherein the first connection portion has a linear shape and the second connection portion has a meandering shape as recited in claim 19; and further comprising: another first connection portion which connects the support portion to the frame so that the support portion movable portion is swingable; wherein the another first connection portion is formed with another first wiring which includes an impurity layer of a first conductivity type as recited in claim 22. Claims 15-16, 20-21, and 24-27 depend on claims 14 and 22, and therefore also include said claimed limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818